UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7139


ARDON P. CATO, II,

                Petitioner - Appellant,

          v.

ANTHONY J. PADULA, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:09-cv-02110-CMC)


Submitted:   January 31, 2011              Decided:   February 14, 2011


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ardon P. Cato, II, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney General, James   Anthony Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ardon     P.      Cato,    II,        seeks       to    appeal         the     district

court’s    order      accepting         the    recommendation              of    the       magistrate

judge    and     denying        relief    on     his       28    U.S.C.          §    2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.                    28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing             of    the       denial     of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by     demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El          v.    Cockrell,            537    U.S.       322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Cato     has    not    made       the       requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We furthermore deny as moot Cato’s motion to hold

this case in abeyance pending the district court’s consideration

of his motion to amend the district court’s judgment, as the

                                                2
district court has denied that motion.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3